
	

113 HR 2533 IH: Stop Playing on Citizen’s Cash Act
U.S. House of Representatives
2013-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2533
		IN THE HOUSE OF REPRESENTATIVES
		
			June 27, 2013
			Mr. Roskam introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To impose a moratorium on conferences held by the
		  Internal Revenue Service.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Playing on Citizen’s Cash
			 Act.
		2.Moratorium on IRS
			 conferencesThe Internal
			 Revenue Service shall not hold any conference until—
			(1)the Treasury
			 Inspector General for Tax Administration submits a report to Congress—
				(A)certifying that
			 the Internal Revenue Service has implemented all of the recommendations set out
			 in such Inspector General’s report titled Review of the August 2010 Small
			 Business/Self-Employed Division’s Conference in Anaheim, California,
			 and
				(B)describing such
			 implementation, and
				(2)the Internal
			 Revenue Service is authorized by law (enacted after the date of the enactment
			 of this Act) to resume holding conferences.
			
